     Case 2:20-cv-00411-SMJ       ECF No. 1-1        filed 11/04/20      PageID.12 Page 1 of 2




 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
 6

 7
     MICHELLE L. PUKI, as Personal Representative of the
 8   Estate of Lori Langton,                                            No. 2-20-cv-411
 9                                      Plaintiff,
                                                                        DECLARATION
10    v.                                                                DECLINING ARBITRATION
11   OKANOGAN COUNTY; CITY OF OMAK;
     OKANOGAN COUNTY PUBLIC HOSPITAL
12   DISTRICT NO. 3, d/b/a MID-VALLEY HOSPITAL;
13   OKANOGAN BEHAVIORAL HEALTHCARE, a WA
     Nonprofit Corporation; KENNETH OGUEJIOFOR, M.D.
14   and JANE DOE OGUEJIOFOR, husband and wife and
     their marital community; DAVID KOPP, M.A. and JANE
15   DOE KOPP, husband and wife and their marital
     community; OFFICER VERNON REYES 413;
16   OFFICER JEROD GAVIN 405; M.O. MIRANDA
17   EVANS J23; M.O. MITZY GREEN J11; C.D. CODY P.
     LUNN J19; C.D. RUSH J13; C.D. MIKE ADAMS J27;
18   C.D. NOAH STEWART J1; C.D. TAPIA J20; C.D. ERIC
     KNAPP J6; JANE and JOHN DOES 1-30, and ABC
19   CORPORATIONS 1-5
20                                  Defendants
21

22          I, MICHELLE PUKI, under penalty of perjury under the laws of the State of
23   Washington, declares as follows:

24          I am the Plaintiff in this lawsuit and my attorney has provided me with a copy of the
     Voluntary Arbitration provisions under RCW 7.70A.
25
            I have reviewed the act, and
26


       DECLARATION DECLINING ARBITRATION - 1             Leemon       403 Columbia St., Suite 500 Seattle, WA 98104
                                                          + Royer
                                                            PLLC
                                                                                                      EXH.
                                                                      Phone 206 269-1100 Fax 206 269-7424

                                                                                                       1
     Case 2:20-cv-00411-SMJ        ECF No. 1-1     filed 11/04/20      PageID.13 Page 2 of 2




 1      [X]         I decline to proceed under the Voluntary Arbitration Act.
        [ ]         I elect to proceed under the Voluntary Arbitration Act.
 2

 3
              DATED this ___       day of November, at _________________, Washington.
 4

 5
                                          ________________________________
 6                                        MICHELLE PUKI

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26


       DECLARATION DECLINING ARBITRATION - 2            Leemon      403 Columbia St., Suite 500 Seattle, WA 98104
                                                         + Royer    Phone 206 269-1100 Fax 206 269-7424
                                                           PLLC
